DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/12/2019 and 7/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1-4 are pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. Patent Application Publication 2019/0094038) in view of Shibata et al. (U.S. Patent Application Publication 2008/0130922) in further view of MacNeille et al. (U.S. Patent Application Publication 2011/0083075).
As per claims 1 and 3, Oh et al. teaches:
A speech providing method of causing a plurality of agents corresponding to a plurality of occupants to provide speech information to the corresponding occupants in a vehicle in which the plurality of occupants sits (Abstract, Figures 14 & 19 and paragraphs [0349-0360], [0364-0366] & [0385-0387]), the speech providing method comprising: 
acquiring first speech information of a first agent which is provided to a first occupant (Figures 14 & 19 and paragraphs [0349-0360], [0364-0366] & [0385-0387] – an output from the first voice recognition service is acquired for the first passenger); 
acquiring second speech information of a second agent which is provided to a second occupant (Figures 14 & 19 and paragraphs [0349-0360], [0364-0366] & [0385-0387] - an output from the second voice recognition service is acquired for the second passenger);
identifying a first sitting position of the first occupant and a second sitting position of the second occupant (Figures 14 & 19 and paragraphs [0290-0299], [0349-0360], [0364-0366] & [0385-0387] – the first and second passengers are identified from their speech and image, then the outputs from the first & second voice recognition services are output just to the first and second passenger locations, respectively);
controlling outputs of a plurality of speakers which is disposed at different positions of the vehicle such that a sound image of the first speech information and a sound image of the second speech information are localized at different positions (Figures 14 & 19 and paragraphs [0349-0360], [0364-0366] & [0385-0387] - the outputs from the first & second voice recognition services are output just to the first and second passenger locations, respectively).

determining a first display on which a first agent character is to be displayed such that the first agent character can be best seen by the first occupant based on the first sitting position of the first occupant; and determining a second display on which a second agent character is to be displayed such that the second agent character can be best seen by the second occupant based on the second sitting position of the second occupant.
However, Shibata et al. in the same field of endeavor teaches:
determining a first display on which is to be displayed such that it can be best seen by the first occupant based on the first sitting position of the first occupant (Figure 1, item 8 and Paragraph [0040] – the first display image is shown to only the first occupant); and 
determining a second display on which is to be displayed such that it can be best seen by the second occupant based on the second sitting position of the second occupant (Figure 1, item 9 and Paragraph [0040] – the second display image is shown to only the second occupant).
It would be obvious for a person having ordinary skill in the art to modify the system, method and server of Oh et al. with the occupant specific display images of Shibata et al. because it is a case of combining prior art elements according to known methods to yield predictable results.
The combination fails to disclose:
determining that the first agent character can be best seen by the first occupant; and 
determining that the second agent character can be best seen by the second occupant.
MacNeille et al. in the same field of endeavor teaches:
determining that the first agent character can be best seen by the first occupant (Paragraphs [0045-0047] – the avatar is personalized by the emotional state of the occupant and the avatar’s image and audio are directed towards the occupant); and 
determining that the second agent character can be best seen by the second occupant (Paragraphs [0045-0047] – the avatar is personalized by the emotional state of the occupant and the avatar’s image and audio are directed towards the occupant).

Claim 3 is directed to a system for executing the method of claim 1, so is rejected for similar reasons.

As per claim 2, the combination of Oh et al., Shibata et al. and MacNeille et al. discloses all of the limitations of claim 1 above. Oh et al. in the combination further discloses:
sitting positions of the first occupant and the second occupant in the vehicle are identified before controlling the outputs of the plurality of speakers, and wherein the sound images are localized based on the sitting positions of the first occupant and the second occupant in the vehicle (Figures 14 & 19 and paragraphs [0290-0299], [0349-0360], [0364-0366] & [0385-0387] – the first and second passengers are identified from their speech and image, then the outputs from the first & second voice recognition services are output just to the first and second passenger locations, respectively).

As per claim 4, Oh et al. teaches:
A server configured to: 
receive first utterance information of a first occupant and second utterance information of a second occupant from a vehicle which includes a plurality of speakers and in which a plurality of occupants sits (Paragraph [0290-0299], [0349-0360], [0364-0366] & [0385-0387] – both passengers simultaneously state a command); 
identify a first sitting position of the first occupant and a second sitting position of the second occupant (Figures 14 & 19 and paragraphs [0290-0299], [0349-0360], [0364-0366] & [0385-0387] – the first and second passengers are identified from their speech and image, then the outputs from the first & second voice recognition services are output just to the first and second passenger locations, respectively);
determine first speech information in response to the received first utterance information (Figures 14 & 19 and paragraphs [0349-0360], [0364-0366] & [0385-0387] – an output from the first voice recognition service is acquired for the first passenger);; 
determine second speech information in response to the received second utterance information (Figures 14 & 19 and paragraphs [0349-0360], [0364-0366] & [0385-0387] - an output from the second voice recognition service is acquired for the second passenger); and 
(Figures 14 & 19 and paragraphs [0349-0360], [0364-0366] & [0385-0387] - the outputs from the first & second voice recognition services are output just to the first and second passenger locations, respectively).
Oh et al. fails to disclose:
determine a first display on which a first agent character is to be displayed such that the first agent character can be best seen by the first occupant based on the first sitting position of the first occupant; and determine a second display on which a second agent character is to be displayed such that the second agent character can be best seen by the second occupant based on the second sitting position of the second occupant.
However, Shibata et al. in the same field of endeavor teaches:
determine a first display on which is to be displayed such that it can be best seen by the first occupant based on the first sitting position of the first occupant (Figure 1, item 8 and Paragraph [0040] – the first display image is shown to only the first occupant); and 
determine a second display on which is to be displayed such that it can be best seen by the second occupant based on the second sitting position of the second occupant (Figure 1, item 9 and Paragraph [0040] – the second display image is shown to only the second occupant).
It would be obvious for a person having ordinary skill in the art to modify the system, method and server of Oh et al. with the occupant specific display images of Shibata et al. because it is a case of combining prior art elements according to known methods to yield predictable results.
The combination fails to disclose:
determine that the first agent character can be best seen by the first occupant; and 
determine that the second agent character can be best seen by the second occupant.
MacNeille et al. in the same field of endeavor teaches:
determine that the first agent character can be best seen by the first occupant (Paragraphs [0045-0047] – the avatar is personalized by the emotional state of the occupant and the avatar’s image and audio are directed towards the occupant); and 
determine that the second agent character can be best seen by the second occupant (Paragraphs [0045-0047] – the avatar is personalized by the emotional state of the occupant and the avatar’s image and audio are directed towards the occupant).
It would be obvious for a person having ordinary skill in the art to modify the system, method and server of Oh et al. and Shibata et al. with the occupant specific avatar of MacNeille et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 10/6/2020, with respect to the rejection of claims 1-4 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Shibata et al. and MacNeille et al..

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677